Citation Nr: 1217907	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  06-33 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service-connection for a stomach condition, to include as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness as a result of Persian Gulf War service.

2.  Entitlement to service connection for a disability manifested by chronic fatigue, to include as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness as a result of Persian Gulf War service.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The Veteran had active duty service from February 1976 to February 1979 and from October 1990 to May 1991.  He had service in Southwest Asia from November 1990 to April 1991 and he was awarded the Southwest Asia Service Medal.

In a February 2010 decision, the Board denied the Veteran's claims of service connection for disabilities manifested by a stomach disorder and fatigue.

The Veteran appealed the denials of these claims and in a subsequent Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) vacated the February 2010 decision insofar as it denied service connection for disabilities manifested by chronic fatigue and a stomach disorder and remanded the matters to the Board for further development. 

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in the claims file.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has disabilities manifested by chronic fatigue and a stomach disorder that are related to his service in the Persian Gulf.

In the September 2011 Memorandum decision, the Court found that the April 2009 VA examination was inadequate because the examiner limited the opinion to whether the Veteran's symptoms met the criteria for a diagnosis of chronic fatigue syndrome and did not address whether the Veteran had an undiagnosed illness that was manifested by chronic fatigue or whether the Veteran had a medically unexplained chronic multisymptom illness other than chronic fatigue syndrome.  

The Court also found the examination deficient in that the examiner inquired as to the Veteran's current symptoms but there was no indication that any inquiry was made as to past or recurrent symptoms of fatigue.  Thus, it appeared that the examiner only took into account current symptoms rather than address the history of complaints over the course of the appeal in offering an opinion.  Such treatment of a claimed disability is inconsistent with McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim).

Regarding the claimed stomach disorder, the Court found that the Board's reasons and bases for concluding that consideration of38 U.S.C.A. § 1117 was inappropriate since the Veteran had an actual diagnosis of a disorder was inadequate because consideration was not given to whether the disability picture, which includes esophageal dysmotility, fits into the definition of an unexplained chronic multisymptom illness.

Based on the Court's findings, the Board concludes that an additional examination and opinions are needed to correct the deficiencies.

On remand, the RO must seek to obtain any additional relevant VA or private medical treatment records.  See 38 U.S.C.A. § 5103A(a)-(c).  The most recent treatment records in the claims file are from the year 2008.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all records of VA and non-VA health care providers who have treated his chronic fatigue and stomach disorder from October 2008 forward. 

* The RO must then take appropriate steps to obtain these records, as well as any other pertinent records identified, and associate them with the claims folder. 

* The Veteran must also be advised that with respect to private medical evidence he has the option to obtain the records on his own and submit them to the RO.

* If VA is unsuccessful in obtaining any identified medical records, the Veteran must be informed and provided an opportunity to submit copies of the outstanding medical records.

2.  Once all available medical records have been received, arrange for an appropriate VA examination with a physician.  The examiner must provide opinions as to whether the Veteran's claimed disabilities, regardless of diagnosis, can be collectively linked to an undiagnosed illness or a medically unexplained chronic multisymptom illness.  The following considerations will govern the examination:

* The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.  The examination report must reflect review of the claims folders - to include any evidence associated with the record as a result of this remand.

* After reviewing the claims file and taking into account the history of the Veteran's complaints, the examiner must state whether the Veteran has, OR HAD AT ANY POINT AFTER FILING HIS CLAIM IN OCTOBER 2005, a stomach disorder or a chronic fatigue disorder.  

* The examiner must provide an opinion as to whether the claimed chronic fatigue disability or signs and symptoms of disability (if undiagnosed), can be collectively linked to an undiagnosed illness or a medically unexplained chronic multisymptom illness due to the Veteran's Gulf War service.

* The examiner must also provide an opinion as to whether any claimed stomach disorder, to include esophageal dysmotility, dysphagia, or dyspepsia, can be collectively linked to or fit within the definition of an unexplained chronic multisymptom illness due to the Veteran's Gulf War service.

* The examiner must provide a full statement of the reasoning behind the conclusions reached, based on his or her clinical experience, medical expertise, and established medical principles. 

* The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

* If determining in his or her own professional medical opinion that an opinion cannot be rendered without resort to speculation, the examiner must so state and explain why.

3.  Readjudicate the Veteran's claims.  If the claims are not granted in full, the Veteran and his counsel must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


